Wenzel, J.
This is an application by the plaintiff for an order permitting him to serve a supplemental or amended complaint. The original cause of action is for a separation and alleges adultery as one of the grounds for separation. Plaintiff now seeks to amend his complaint by changing this cause of action to one for divorce. This court is of the opinion that action for absolute divorce may not be substituted for the action for separation. These causes of action have no relation to each other and proceed under entirely different divisions of the statute law. In the interests of justice and in the exercise of discretion, this court will, however, permit the plaintiff to discontinue, without costs, and such an order may be submitted hereon.